Per Curiam.
We think that $3,500 is reasonable compensation for the services performed by the claimants if due consideration be given to the results achieved and the amount involved in the proceedings as indicated by the mortality tables, of which we may take judicial notice.
The order should be modified accordingly, and as so modified affirmed, with costs and disbursements to the appellants.
Present — O’Malley, Townley, Glennon, Untermyer and Cohn, JJ.
Order unanimously modified in accordance with opinion, and as so modified affirmed, with costs and disbursements to the appellants.